Bloodworth, J.
1. The amendment to the motion for a no.w trial is too uncertain and indefinite to be considered by this court. It is not even stated at what time Hurst “had the deed in his possession.” The ground is not understandable without reference to other parts of the record, and it is a well-established rule that “each ground of the motion for new trial must be complete and understandable without resorting to an examination of the brief of the evidence or of any other part of the record.” Morrow v. State, 22 Ga. App. 253 (95 S. E. 934), and cases cited.
2. No error of law is pointed out, the verdict has the approval of the trial judge, there is some evidence authorizing the verdict, and, under repeated and uniform rulings of this court and of the Supreme Court, a reviewing court is powerless to interfere. Bradham v. State, 21 Ga. App. 510 (94 S. E. 618), and cases cited. '

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.